DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-3 & 5-14 are allowed.
Claim 1 is allowable for at least the reason “wherein each of the rhombohedral perturbations breaks reflection and/or rotation symmetry sufficient to induce at least a 10% difference in a colorimetric response of the metasurface optical device within the predetermined operational wavelength range within the visible spectrum compared to a colorimetric response of a device with symmetric perturbations,” as set forth in the claimed combination. Claims 2-3 & 5-14 are allowable due to their dependence on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872